On Application for Modification by the Appellant.
We are not inclined to recede from the last holding that the compensation for the grant should be in money, bonds, and stock in the proportion designated, but, as it has been brought to our attention that the denomination of the bonds is such that the receiver cannot literally comply with the decree, we will remand this cause in order that the spirit and purpose of the decree may be complied with by the lower court. In other words, if the bonds are of the denomination of $1,000 each, the receiver can turn over to these respondents two of said bonds, and if the parties cannot agree upon the settlement of their interest in the third bond, the register will sell same and divide the proceeds, giving the respondents such interest in same as $171.72 bears to $1,000, and a similar rule may be pursued as to any fractional interest that the respondents may have in the common stock held by the receiver.
Corrected and affirmed, but remanded for such supplemental orders as may be necessary to carry out the decree of this court.